DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al.
Sato et al. discloses an adaptive air conditioning system for a cabin 1 of a carrier that defines a compartment S2 for accommodating at least one transported object for controlling the air and internal installation in the compartment at a predetermined temperature, the system comprising:  a data apparatus 7 including at least one internal installation temperature sensor (although Sato et al. does not actually disclose at least one internal installation temperature sensor, Sato et al. discloses as plurality of temperature sensors 5 spread out within the compartment in which the sensors detect the temperature in the entire compartment and therefore detects the temperature of any internal installation component), at least one compartment temperature sensor (at least one of the temperature sensors 5 detects the compartment temperature), and at least one object sensor 8, the internal installation temperature sensor capable of measuring the temperature of the internal installation and outputting signals representative of the temperature of the internal installation, the compartment temperature sensor capable of measuring the temperature of the air in the compartment and outputting signals representative of the temperature of the air in the compartment, the object sensor 8 capable of sensing a condition (temperature) of the transported object [0055-0058]; the temperature control apparatus including at least one fluid circulation unit (the refrigeration part 3, in which the refrigerant can be a liquid), at least one air circulation (fan 4), and at least one control switch (which is a part of device 7 as stated above) for starting the fluid circulation unit and the air circulation unit [0044-0046, 0059], wherein the fluid circulation unit is thermally connected to at least one of the internal installation (the refrigeration part cools the compartment S2 [0044-0046]; and a microcontroller (a part of device 7 as stated above) capable of receiving signals outputted from the internal installation temperature sensor, the compartment temperature sensor, and the object temperature, and capable of deciding whether or not to enable the temperature control apparatus according the temperature differences between the sensors and a predetermined temperature in view of temperature trends (whether temperatures are rising for example) based on thermal changes, and capable of commanding a switch to start the fluid circulation (operating the refrigeration pat 3) according the temperature differences if the temperature control apparatus in enabled (the apparatus being turned on).  Regarding claim 2, the devices in the internal installation would have been a matter of products to be transported.  Regarding claims 3 and 7, the refrigerant circulates within a chamber of the internal installation (the internal installation comprises an internal space) in which refrigerants are known to comprise phase change materials (can change from liquid to vapor).  Regarding claim 8, Sato et al. discloses a carrier 10 comprising:  a body 1 having at least one cabin that defines a compartment S2 or accommodating at least one transported object; and at least one adaptive air conditioning system 3 for controlling the air and internal installation in the compartment at a predetermined temperature, the adaptive air conditioning system including:  a data collecting apparatus as stated above; a temperature control apparatus as stated above;; and a microcontroller as stated above.  Regarding claim 9, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the air conditioning system would have an exchange port so the refrigerant can be unloaded to an external tank in order to replace the used refrigerant with new refrigerant.  The apparatus of Sato et al. carries out the methods  of claim 10 since it comprises the required structure as described in the paragraphs above.
Allowable Subject Matter
4.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Hong et al. is pertinent to the Applicant’s invention.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763